Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species as compound 445, wherein claims are drawn to formula I: P-[L]m-[A1]-[L2]p-[A2]-[L3]-[L4]-S and wherein P is insulin, [A1]o is a 6 membered ring and O is 1, A2 is a 6 membered ring and O is 1, A3 is a 6 membered monocyclic ring, A4 a 9 membered saturated ring, L1 linker is -C(O)-CH2-CH2-CH2-, L2 linker is –(CH2)-5, L3 linker is-CH2-O-, L4 is -C(=O)-O-, S is pyranose and they are represented in compound 445 in the reply filed on 1/18/2022 is acknowledged.
Status of Application, Amendments, And/Or Claims
Claims 1-8, 13-14, 20-21, 23-29, and 32-37 are pending.
Claims 7,8 and 35-37 are withdrawn for being drawn to non-elected species.
Claims 1-6, 13-14, 20-21, 23-29 and 32-34 are being examined to the extent they read on elected species.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 8/6/2020, 12/15/2020 and 1/8/2022 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. Claims recites more than 47 compounds representing -A2-L3-A3-L4- selected from those 47+ compounds but these compounds are not separated from each other and therefore a structure cannot be selected.  This claim is an omnibus type claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 13-14, 20-21, 23-29 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al (US Pat. 10,946,102) in view of Lin et al. (IDS, US .
The claims are broadly drawn to an insulin conjugate with a sugar moiety pyranose (glucose, galactose, mannose), wherein said sugar moiety is linked to insulin via a linker -[L]m-[A1]-[L2]p-[A2]-[L3]-[L4]. The invention is broadly drawn to a concept that sugar moiety binds to a glucose transporting protein and depending upon glucose concentration in a body fluid the binding of glucose to glucose transporting protein is reversible, wherein S is a sugar moiety which binds to the insulin independent GLUT1, and comprises terminal pyranose moiety which is attached via position 2, 3, 4, or 6 to L4, wherein L1 and L2 are independently of each other (C1-C25) alkylene, wherein C atoms may be replaced by heteroatoms. Formula I of Claim 1, whereinL3 is selected from  -CH2-CH2-, CH2-CH2-CH2, or -O-.
Gu et al teach a composition comprising insulin conjugate with glucose which reversibly binds to Glucose transporting protein (GLUT) present on erythrocytes (abstract, claims 1-2). They teach that the binding of glucose to GLUT is reversible in hyperglycemia insulin is released and subcutaneous drop in blood glucose (abstract). They teach attaching glucose using a linker to insulin (Fig. 2). They teach delivering glucose responsive insulin delivery from RBC membrane -coated nanoparticles (Example 3, [0125]). They do not teach the linker -[L]m-[A1]-[L2]p-[A2]-[L3]-[L4]. It is noted to applicants that use of a linker is to provide a conjugation of a sugar moiety to insulin and provide a distance and flexibility for the sugar moiety that binds a GLUT. 

    PNG
    media_image1.png
    87
    314
    media_image1.png
    Greyscale

Lin et al teach A is independently acyl aliphatic, hetero-aliphatic, aryl, heteroaryl, and heterocyclic and T is independently saturated or unsaturated 1-30 hydrocarbon chain and A can be a structure like:

    PNG
    media_image2.png
    111
    119
    media_image2.png
    Greyscale
  , 
    PNG
    media_image3.png
    124
    251
    media_image3.png
    Greyscale
, wherein x can be a ligand (sugar) or more than one ligand sugar moieties: 
    PNG
    media_image4.png
    83
    183
    media_image4.png
    Greyscale
 or 

    PNG
    media_image5.png
    177
    208
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    341
    413
    media_image6.png
    Greyscale

and these sugar moieties bind to a GLUT that can release insulin based on glucose concentration (meets the limitation of claims 1-6, 13, 21, 23 and 24). Lin et al do not teach that pyranose moiety S is attached via position 2,3,4 or 6 to L4.
Lehmann et al teach making various D-galactose derivatives: 

    PNG
    media_image7.png
    501
    431
    media_image7.png
    Greyscale

It is known that glucose transport proteins present in erythrocytes recognize various hexoses including D-glucose, or D-galactose on the outside membrane by their reducing end which is free hydroxy groups at C-1, C-2 and C-3 of sugar moiety. Lehmann et al teach that even bulky substitutions at position 4 or 6 do not hinder binding outside and large hydrophobic alkyl or aryl groups attached to position 4 or 6 increase affinities in comparison with the free monosaccharides (see Fig. 2).

    PNG
    media_image8.png
    274
    351
    media_image8.png
    Greyscale
Fig. 2 of Lehmann et al. 
Therefore, it would have been prima facie obvious to one ordinary skill in the art at the time the invention was made to attach insulin-T-A component to S1 position of ligand such as fucose, glucose, mannose as taught by Lin with attachment to C2, C4, C6 position of a sugar in view of Lehmann et al. One would have been motivated to do so because Lin et al teach an insulin analog covalently attached to a ligand comprising saccharide, including fucose, glucose, and mannose capable of reversibly competing with a saccharide (glucose or methyl-mannose) for binding to cell surface sugar transporter and Lehmann et al teach substitutions at position 4 and 6 which do not hinder binding of hexose to sugar transporter. Further, one ordinary skill in the art would have a reasonable expectation in substituting attachment of -A-T repeat units to C1 position of ligands such as fucose, mannose, or glucose as taught by Lin et al with attachment to C2, C4 or C6 position of hexose. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.

The claims are broadly drawn to an insulin conjugate with a sugar moiety pyranose (glucose, galactose, mannose), wherein said sugar moiety is linked to insulin via a linker -[L]m-[A1]-[L2]p-[A2]-[L3]-[L4]. The invention is broadly drawn to a concept that sugar moiety binds to a glucose transporting protein and depending upon glucose concentration in a body fluid the binding of glucose to glucose transporting protein is reversible, wherein S is a sugar moiety which binds to the insulin independent GLUT1, and comprises terminal pyranose moiety which is attached via position 2, 3, 4, or 6 to L4, wherein L1 and L2 are independently of each other (C1-C25) alkylene, wherein C atoms may be replaced by heteroatoms. Formula I of Claim 1, whereinL3 is selected from  -CH2-CH2-, CH2-CH2-CH2, or -O-.
Petry et al. teach a conjugate of formula I of pharmacological agent  and a moiety capable of binding to a glucose sensing protein allowing reversible release of the pharmacological agent depending on glucose concentration (abstract). They teach formula I is P-[L1]m-[A1]0-[L2]p-[L3]q-S, wherein P is insulin, S is a sugar moiety which binds to the insulin independent glucose transporter GLUT1, wherein sugar moiety S comprises a terminal pyranose moiety S1 having a backbone structure of Formula II (see Col. 9, lines 30+ to col. 11). Regarding claims 21, 22, 24, 25, 28-30, Petry et al teach all these compounds (see Example 1(col. 26) to Examples 98(col.97), Examples 116-141. Petry et al do not teach that the linker comprises L4.

    PNG
    media_image1.png
    87
    314
    media_image1.png
    Greyscale

Lin et al teach A is independently acyl aliphatic, hetero-aliphatic, aryl, heteroaryl, and heterocyclic and T is independently saturated or unsaturated 1-30 hydrocarbon chain and A can be a structure like:

    PNG
    media_image2.png
    111
    119
    media_image2.png
    Greyscale
  , 
    PNG
    media_image3.png
    124
    251
    media_image3.png
    Greyscale
, wherein x can be a ligand (sugar) or more than one ligand sugar moieties: 
    PNG
    media_image4.png
    83
    183
    media_image4.png
    Greyscale
 or 

    PNG
    media_image5.png
    177
    208
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    341
    413
    media_image6.png
    Greyscale

and these sugar moieties bind to a GLUT that can release insulin based on glucose concentration (meets the limitation of claims 1-6, 13, 21, 23 and 24). Lin et al do not teach that pyranose moiety S is attached via position 2,3,4 or 6 to L4.
Therefore, it would have been prima facie obvious to one ordinary skill in the art at the time the invention was made to attach insulin-T-A components with 3, 4, or more repeats to S1 position of ligand such as fucose, glucose, mannose as taught by Lin with attachment to C2, C4, C6 position of a sugar in view of Petry et al. One would have been motivated to do so because Lin et al teach an insulin analog covalently attached to a ligand comprising saccharide, including fucose, glucose, and mannose capable of reversibly competing with a saccharide (glucose or methyl-mannose) for binding to cell surface sugar transporter and Petry et al teach substitutions at position 4 and 6 which do not hinder binding of hexose to sugar transporter. Further, one ordinary skill in the art would have a reasonable expectation in substituting attachment of -A-T repeat units to C1 position of ligands such as fucose, mannose, or glucose as taught by Lin et al with .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 13-14, 20-21, 23-29 and 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 20 and 21 of U.S. Patent No. 11,090,364 in view of Line et al. (IDS, US Pub. No. 2015/0105317).
Instantly claimed conjugate of formula I of pharmacological agent  and a moiety capable of binding to a glucose sensing protein allowing reversible release of the pharmacological agent depending on glucose concentration (abstract). They teach formula I is P-[L1]m-[A1]0-[L2]p-[L3]q-S, wherein P is insulin, S is a sugar moiety which binds to the insulin independent glucose transporter GLUT1, wherein sugar moiety S comprises a terminal pyranose moiety S1 having a backbone structure of Formula II (see Col. 9, lines 30+ to col. 11). Regarding claims 21, 22, 24, 25, 28-30, Petry et al teach all these compounds (see Example 1(col. 26) to Examples 98(col.97), Examples 116-141. Petry et al do not teach that the linker comprises L4 are taught in claims 1-18, 20 and 21 of U.S. Patent No. 11,090,364. US Pat. No. 11,090,364 does not teach L4 
    PNG
    media_image1.png
    87
    314
    media_image1.png
    Greyscale
 and that each A and T can be adjusted to achieve optimum flexibility. Lin et al teach A is independently acyl aliphatic, hetero-aliphatic, aryl, heteroaryl, and heterocyclic and T is independently saturated or unsaturated 1-30 hydrocarbon chain and A can be a structure like:

    PNG
    media_image2.png
    111
    119
    media_image2.png
    Greyscale
  , 
    PNG
    media_image3.png
    124
    251
    media_image3.png
    Greyscale
, wherein x can be a ligand (sugar) or more than one ligand sugar moieties: 
    PNG
    media_image4.png
    83
    183
    media_image4.png
    Greyscale
 or 

    PNG
    media_image5.png
    177
    208
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    341
    413
    media_image6.png
    Greyscale

and these sugar moieties bind to a GLUT that can release insulin based on glucose concentration (meets the limitation of claims 1-6, 13, 21, 23 and 24). Lin et al do not teach that pyranose moiety S is attached via position 2,3,4 or 6 to L4.
Therefore, it would have been prima facie obvious to one ordinary skill in the art at the time the invention was made to attach insulin-T-A components with 3, 4, or more repeats to S1 position of ligand such as fucose, glucose, mannose as taught by Lin with attachment to C2, C4, C6 position of a sugar in view of U.S. Patent No. 11,090,364  . One would have been motivated to do so because Lin et al teach an insulin analog covalently attached to a ligand comprising saccharide, including fucose, glucose, and mannose capable of reversibly competing with a saccharide (glucose or methyl-mannose) for binding to cell surface sugar transporter and U.S. Patent No. 11,090,364 teaches substitutions at position 4 and 6 which do not hinder binding of hexose to sugar transporter. Further, one ordinary skill in the art would have a reasonable expectation in substituting attachment of -A-T repeat units to C1 position of ligands such as fucose, 
Conclusion
No claim is allowed.
Compound 445 is free of prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GYAN CHANDRA/Primary Examiner, Art Unit 1646